FILED
                                                                                                  COURT OF APPEALS
                                                                                                       DIVISION 11
                                                                                                URDEC 30 Ai 9: 48
                                                                                                 STATE OF WASHINGTON
                                                                                                 BY.
                                                                                                        0 " P 1' Y


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                     DIVISION II


CLUB       LEVEL, INC.,           and    RYAN FILA,            a                         No. 45270 -7 -II
single man,




                                         Appellants,                         UNPUBLISHED OPINION


        v.

WASHINGTON STATE LIQUOR CONTROL
BOARD;       PAT KOHLER, in her individual

capacity     as     Executive           Director     of      the

Washington         State    Liquor        Control     Board;

 SHARON FOSTER, in her individual capacity
as a member of the Washington State Liquor
Control Board; RUTHANN KUROSE, in her
individual    capacity       as    a     member       of      the

Washington         State    Liquor        Control        Board;

 CHRIS MARR, in his individual capacity as a
member       of    the     Washington        State       Liquor
 Control          Board;      SERGEANT                     TOM

 STENSATTER, in his individual capacity as a
 Sergeant employed by the Washington State
 Liquor Control Board; and MATT MURPHY,

 in his individual capacity as an officer employed
 by the Washington State Liquor Control Board,

                                         Respondents.



       BJORGEN, A.C. J. — Ryan Fila                and     Club Level Inc. ( collectively,       Fila) appeal from the

trial court' s dismissal on summary judgment of Fila' s suit against the Washington State Liquor

Control Board ( WSLCB)            and certain of     its   employees.    In his   suit   Fila   challenged enforcement
No. 45270 -7 -II




actions taken by WSLCB employees involving Fila' s nightclub, Club Level, claiming violation

of his right to due process, negligent supervision, civil conspiracy, and tortious interference with

a business expectancy. Fila argues on appeal that the trial court erred in granting summary

judgment to the WSLCB because ( 1) the right to pursue the occupation of nightclub owner free


from excessive police interference is clearly established under federal law, such that qualified

immunity        does   not   bar his   cause of action under   42 U.S. C.   section   1983; ( 2) his negligent


supervision claim against the WSLCB is not redundant of his other claims; and ( 3.) he submitted


sufficient evidence to create a material issue of fact as to his claims of civil conspiracy and

tortious interference with a business expectancy. We affirm the trial court.

                                                            FACTS


         The parties' characterizations of the record differ in some respects. Because the trial


court dismissed Fila' s claims on the WSLCB' s motion for summary judgment, we present the

facts in the light most favorable to Fila, the nonmoving party.

                                                  FACTUAL BACKGROUND


         Fila opened Club Level in August 2010, on the second floor of a downtown Wenatchee


building owned by Arturo Rodriguez. Rodriguez operated a nightclub in the same building

known    as "    Volcano"      or " El   Volcan," where Fila had served as bar manager. Clerk' s Papers ( CP)


at 1' 39- 40.


         Club Level quickly attracted the attention of local law enforcement officials. On January

2, 2011, Officer Kirk Drolet of the Wenatchee Police Department (WPD) sent an e -mail to


WSLCB officer Matthew Murphy, stating that WPD officers " are brainstorming how to help

Club Level/ Volcano from sucking up immense                    amounts of our    time," that Drolet " figure[ d] a


few   expensive        tickets [ would]    slow   things   down,"   and requesting " some info from you on things


                                                               2
No. 45270 -7 -II




we can      do to   help   Club Level ...        and   Fuel ...   and Sharx." 1 CP at 299. Murphy responded by

offering     some suggestions         for how to       write certain citations and stated, "   If you write a citation


for RCW 66. 44.200[,            prohibiting alcohol sales to persons apparently under the influence of

liquor, p] lease let       me   know   and   I   will also go and cite   the bar   and   possibly the bartender."   CP at


300.


            On February 28, WPD Captain Kevin Dresker sent an e -mail to certain WPD officers

who had made arrests following a fight at Club Level. Dresker noted that " Club Level is an

issue,"     that WPD officers " had to deal with large and unruly crowds" the previous weekend, and

that "[    t] his not only presents an officer safety issue but also pulls officers away from other areas

of   the city."     CP at 318.


            Murphy requested that his supervisor, Lieutenant Kevin Starkey, designate " El Volcan

    Club Level)"     as a " location of strategic interest" on March 9, 2011, and Starkey agreed. CP at

284, 286. Under the location of strategic interest program, the WSLCB targeted for increased


enforcement action " a small percentage of [liquor] licensees creating a disproportiona[te] threat

to the health       and    safety   of communities."        CP at 266. Under this program, WSLCB officials


cooperated " with any and all law enforcement and regulatory agencies available" to target

licensees with


            multiple premises visits, compliance checks using operatives 20 year[ s] of age and
            younger, extended and repeated undercover operations, extended surveillance and

            any other lawful practice deemed necessary.

CP at 267. WSLCB officials designated locations of strategic interest based on a variety of

factors, including observations by liquor enforcement officers or police, complaints, violations,



1
    Fuel   and   Sharx     were other   Wenatchee        nightclubs.
No. 45270 -7 -II




warnings, calls for emergency services, criminal activity, driving under the influence referrals,

and input from local authorities and the community.

         WSLCB employee Sergeant Tom Stensatter assumed responsibility for liquor

enforcement   in the downtown Wenatchee          area on   August 1, 2011.    Stensatter issued a citation to


Club Level on August 23, based on an incident in which WP.D officers responded to a call on


Saturday,   August 14,   and    discovered   and cited a person under age    21.   The WSLCB


subsequently issued a formal complaint against Fila based on the citation, alleging that Fila or his

employees " allowed a person under twenty -one ( 21) years of age to enter and remain in an area

classified as off -limits." CP at 272.


         Fila challenged the citation and obtained a hearing before an administrative law judge

 ALJ).   At the hearing, Stensatter testified that neither a licensee' s constructive knowledge that a

minor has entered the premises nor efforts by bar staff to locate and remove the minor upon

learning of the minor' s presence were relevant to whether the violation had occurred.

Stensatter' s testimony misstated the relevant legal standard. See Reeb, Inc. v. Wash. State Liquor

Control Bd., 24 Wn.      App.   349, 353, 600 P.2d 578 ( 1979) ( holding    that liability for a violation

arises from inaction in the face of "the licensee' s actual or constructive knowledge of the


circumstances which would foreseeably lead to the prohibited activity ").

         The ALJ dismissed the complaint against Fila on July 19, 2012. The ALJ concluded that

Club Level did not " allow" the minor to remain on the premises because " the Licensee


immediately engaged in [ a] search [ for] the minor upon having knowledge that the minor was

present" and " continued its efforts to locate the minor until the minor was located by the law

enforcement officers."     CP at 106. The WSLCB adopted the ALJ' s findings and conclusions on


August 28, 2012.




                                                       4
No. 45270 -7 -II




         Meanwhile, in September 2011, Fila notified the City of Wenatchee of his intent to sue

based on the conduct of WPD. Fila filed suit in federal court against the City in February 2012.

Club Level &     Ryan Fila v. City of Wenatchee, U. S. D.C. No. CV -12- 00088 -EFS.

         On April 25, 2012, Stensatter informed Rodriguez by e -mail that, although Rodriguez' s

license had originally applied to all three floors of the building containing El Volcan, and each

floor had separate access from the stairwell, when Fila obtained the Club Level license for the


second   floor, " it   created a separation of [Rodriquez' s]         licensed   premises."   CP at 387. The e-


mail stated that Rodriguez could no longer serve alcohol at special events on the third floor until

he obtained a new license for that floor. Stensatter notified Rodriguez of this new interpretation


of the licensing regulations only three days before an event involving alcohol service was

scheduled to take place on the third floor. Shortly after this incident, Fila decided to move Club

Level to a different location.


         Fila' s attorney sent the WSLCB' s executive director, Pat Kohler, a letter, dated April 25,

concerning Stensatter' s refusal to allow alcohol service on the third floor of Rodriguez' s

building.   In the letter, Fila'    s   attorney   expressed " concern[]   that inappropriate and undue


influence is being exerted through the enforcement arm of [WSLCB] against Mr. Fila personally

and Club Level" based on " personal knowledge that Sgt. Stensatter is a personal friend of Chief

Tom Robbins      of    the WPD."        CP at 332. Fila' s attorney sent Kohler a second letter, dated May 1,

also concerning alcohol service on the third floor. Kohler did not respond to either letter.

         On June 1, Fila notified the state' s Department of Risk Management of his intent to sue

the state and various officials based on the conduct of the WSLCB' s employees. On June 11,


Fila' s attorney   sent   Kohler    a   letter designated   a "   Formal Complaint."    CP    at   338. The letter


described Stensatter'      s   failure to adequately investigate the       complaint   concerning Club Level
No. 45270 -7 -II




allowing a minor to remain on the premises, his erroneous testimony and inappropriate laughter

at the hearing concerning that complaint, and his denial of permission for alcohol service on the

third floor of Rodriguez' s building. The letter closed by advising Kohler that her " officers in the

Chelan County area [ were] dragging [ her] agency into litigation" and expressing the hope that

Kohler would resolve the matter short of litigation. CP at 341.


         According to Fila, Stensatter subsequently told him that he " could make the relocation of

this business    fast,   smooth and   easy for [ Fila] if [Stensatter]        was not named    in the lawsuit," but


that " if he   was named    in the lawsuit the   delay ...       could   be   as much as   90 days."   CP at 438.


Stensatter admitted that he talked to Fila about the impending lawsuit on August 4, 2012, but

insisted that he merely informed Fila that, were Stensatter named in the suit, he could no longer

 assist" Fila because the WSLCB, in order to prevent any conflict of interest, would assign a

different officer to Club Level. CP at 183.


         On August 17, Fila reopened Club Level in a new location. At 12: 45 a.m. on Saturday,

August 25, Stensatter conducted a premises check at the new location, demanding to see the

identification and alcohol service permits for all Club Level staff, including Fila. Based on this

visit, Stensatter issued Fila a citation for " inadequate lighting" on August 29, 2012, the day after

the WSLCB adopted the ALJ' s findings and conclusions dismissing the prior complaint

involving a minor on the premises. CP at 276 -77.

         Stensatter called WSLCB licensing officials the next morning, informing them of the

inadequate     lighting   citation and   pointing   out a regulation,     WAC 314 - 07. 060( 4), authorizing the


cancellation of Fila' s temporary permit based on the violation. Fila alleged that Stensatter

conducted the check at the peak of Friday night service hours as " a deliberate retaliatory act on




                                                             6
No. 45270 -7 -I1




his    part which   he knew [ would] have a   negative     impact"   on   Fila' s business. CP at 437. The


WSLCB eventually issued a formal complaint based on the citation.2

          Fila' s attorney sent Kohler a fourth letter, dated August 31, 2012, informing her of

Stensatter' s conduct regarding the inadequate lighting citation. Kohler did not respond. Kohler

later explained that she had initially assigned a captain to look into Fila' s complaints " and

brought in    our   HR director into this issue to   see   if we   should   investigate," but that " because the


tort   claim was    filed everything   was placed on   hold." CP at 238 -39.


          In opposition to WSLCB' s summary judgment motion, discussed below, Fila submitted

an analysis of WPD incident logs, obtained through discovery, concerning police involvement

with various Wenatchee bars from August 2010 through August 2012. The analysis showed that


Club Level had 183 incidents involving police, more than twice as many as Fuel, the Wenatchee

bar with the second greatest number of such incidents. Of these 183 incidents, Club Level staff


or patrons initiated 139 of them by requesting police assistance. Club Level incidents generated

44 police reports, 8 for assaults, compared to 12 reports, including 6 for assaults, resulting from

incidents at Fuel. Fila' s analysis also revealed that WPD had forwarded 27 reports for Club


Level to the WSLCB, compared to only 2 for Fuel and 6 for all other analyzed bars combined.

           Fila also submitted an analysis to the superior court showing that WPD officers

conducted 160 " walk -throughs" at Club Level during this same period, 16 of which involved

more than two officers, compared to 113 walk -throughs at Fuel, only 2 of which involved more

than two officers. Other Wenatchee bars analyzed had far fewer walk -throughs, and only one

involved more than two officers. Fila also submitted an analysis purporting to show that WPD




2 Fila appealed, but an ALJ affirmed the order.
                                                           7
No. 45270 -7 -I1




officers conducted more walk -throughs and forwarded more reports to the WSLCB immediately

following certain actions Fila had taken to protect his rights.

                                          PROCEDURAL HISTORY


         Fila filed this lawsuit in Thurston County Superior Court on August 30, 2012. The

amended complaint named the WSLCB itself and three of its appointed members in their


individual capacities, as well as Kohler, Stensatter, and Murphy. The complaint asserted various

causes of action under federal and state law based on due process, equal protection, unreasonable


search and seizure, negligent supervision, defamation of character, conspiracy, negligent

infliction of emotional distress, outrage, tortious interference with a business expectancy, and the

public disclosure act. Fila requested injunctive relief, compensatory and punitive damages, and

costs and attorney fees, in part, under 42 U.S. C. section 1983.

         The WSLCB moved for summary judgment as to all defendants on all claims, stipulating

that Stensatter and Murphy acted within the scope of their employment at all relevant times. The

WSLCB      argued,    among   other   things, that ( 1) its   commissioners      had statutory       immunity, ( 2)   the


liquor   control   board itself was   not a " person" subject       to   suit under    42 U.S. C.   section   1983, ( 3)


qualified immunity barred the federal claims against other WSLCB employees, and ( 4) the

remaining claims failed because Fila had either failed to state a valid cause of action or failed to

allege facts sufficient to support the cause of action asserted.


         In response, Fila agreed to voluntarily dismiss the board member defendants and to

dismiss all section 1983 claims against the WSLCB itself. Fila also agreed to dismiss all of his

claims against     individual defendants      except   for ( 1)   violation of   his   right   to due process, ( 2)


negligent supervision, (    3) civil conspiracy, and ( 4) tortious interference with a business

expectancy.
No. 45270 -7 -II




       The superior court granted in part the WSLCB' s summary judgment motion, except as to

Fila' s due process claim. The WSLCB moved for reconsideration on the due process claim, and


while its motion was pending, the United States District Court dismissed Fila' s federal suit

against the City of Wenatchee, the WPD, and its officers.

       The trial court granted the WSLCB' s motion for reconsideration, resulting in an order of

summary judgment in the defendants' favor on all of Fila' s claims. Fila appeals.

                                                ANALYSIS


       After discussing the standard of review for summary judgment, we first address Fila' s

section 1983 due process claim. We then turn to Fila' s state law claims.


                                          I. STANDARD OF REVIEW


       We review a grant of summary judgment de novo, performing the same inquiry as the

trial court. Macias     v.   Saberhagen Holdings, Inc., 175 Wash. 2d 402, 407 -08, 282 P.3d 1069


 2012); Torgerson      v.    One Lincoln Tower, LLC, 166 Wash. 2d 510, 517, 210 P.3d 318 ( 2009). A


court should grant summary judgment only if

       the pleadings, depositions, answers to interrogatories, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a matter of law.

CR 56( c).


       A party moving for summary judgment bears the burden of demonstrating that there is no

genuine issue of material fact. Atherton Condo. Apartment -Owners Ass 'n Bd. ofDirs. v. Blume

Dev. Co., 115 Wash. 2d 506, 516, 799 P.2d 250 ( 1990). A material fact is one upon which the


outcome of the litigation depends in whole or in part. Atherton, 115 Wash. 2d at 516. If the


moving party satisfies its burden, the nonmoving party must present evidence demonstrating that

a material   fact   remains    in dispute. Atherton, 115 Wash. 2d   at   516. "   If the nonmoving party fails to


                                                      9
No. 45270 -7 -II



do   so,   then summary judgment           is   proper."   Vallandigham v. Clover Park Sch. Dist. No. 400, 154
Wash. 2d 16, 26, 109 P.3d 805 ( 2005).


           In determining whether summary judgment was proper, we must consider all facts, and

the reasonable inferences therefrom, in the light most favorable to the nonmoving party.

Vallandigham, 154 Wash. 2d at 26; Atherton, 115 Wash. 2d at 516. Under this standard, a trial court


properly grants summary judgment only if reasonable persons could reach but one conclusion

from   all   the   evidence.   Vallandigham, 154 Wash. 2d at 26. Thus, we consider the record in the light


most favorable to Fila.


                          II. DUE PROCESS CLAIM UNDER 42 U.S. C. SECTION 1983


           Fila bases his due process claim on 42 U.S. C. section 1983, which provides in relevant

part that



             e] very person who, under color of any statute, ordinance, regulation, custom, or
           usage, of   any State ... ,
                                     subjects, or causes to be subjected, any citizen of the United
            States ... to the deprivation of any rights, privileges, or immunities secured by the
            Constitution and laws, shall be liable to the party injured in an action at law, suit in
            equity, or other proper proceeding for redress.

To   state a cause of action under          this   provision, "   a plaintiff need only allege that ( 1) defendant

acted under color of state law, and ( 2) defendant' s conduct deprived plaintiff of rights protected


by   the Constitution     or   laws   of   the United States."         Sintra, Inc. v. City ofSeattle, 119 Wash. 2d 1,

11 - 12, 829 P.2d 765 ( 1992). Washington courts have concurrent jurisdiction with the federal


courts to hear such claims. Sintra, 119 Wash. 2d at 11; Haywood v. Drown, 556 U.S. 729, 734 -35,

129 S. Ct. 2108, 173 L. Ed. 2d 920 ( 2009).


             Fila contends that the trial court erred in dismissing his section 1983 claim against

Kohler, Murphy, and Stensatter on summary judgment because the evidence submitted

established that these employees, under color of state law, deprived him of the " right to pursue



                                                                  10
No. 45270 -7 -II




an occupation" guaranteed by the United States' due process clause. Br. of Appellant at 24 -34.

The qualified immunity from suit enjoyed by law enforcement personnel performing their

official   duties does   not   bar his   claim,   Fila   maintains,       because "[ t] he right to operate a liquor


establishment with a state[ - ]     issued nightclub license free of excessive and unreasonable police


interference is clearly recognized" under federal court precedents, such that " any reasonable

police officer" would have realized that the conduct Fila alleged violated that right. Br. of


Appellant at 32 -34.


A.         Defendants Implicated byFila' s Section 1983 Claim


           The WSLCB asserts that " Fila pled no [ section] 1983 claim against Director Kohler" and


makes " no claim that Murphy deprived Fila of any federal right" in this appeal, leaving

 Stensatter as the only remaining individual defendant against whom the [ section] 1983 claim

was pled."       Br. of Resp' t at 14. These assertions, however, are not consistent with the record.

           Under the   heading " Due      Process," Fila'           s complaint states, "   This Cause of Action is


brought by Plaintiff against all Defendants for deprivation of constitutional rights within the

meaning     of   42 U.S. C. A. § 1983."    CP     at   45 (   emphasis added).      The complaint names Kohler as a


defendant, and alleges that she failed to investigate or take action against Stensatter despite


actual notice of his allegedly unconstitutional actions. Fila submitted to the trial court copies of

letters his counsel sent to Kohler notifying her of Stensatter' s conduct.

           Constitutional deprivations by a subordinate may subject a supervisor to liability under

section 1983 if "a sufficient causal connection between the supervisor' s wrongful conduct and

the   constitutional violation" exists.       Hansen           v.   Black, 885 F.2d 642, 646 ( 9th Cir. 1989). Federal


courts have imposed such supervisory liability where an official knew or should have known of a

subordinate' s violations of federally protected rights and failed to act to prevent further


                                                                     11
No. 45270 -7 -II




misconduct.    McClelland   v.   Facteau, 610 F.2d 693, 697 ( 10th Cir. 1979); Sims v. Adams, 537
F.2d 829 ( 5th Cir. 1976); Wright    v.   McMann, 460 F.2d 126, 134 -35 ( 2d Cir. 1972);   see also




Ybarra v. Reno Thunderbird Mobile Home Vill., 723 F.2d 675, 680 -81 ( 9th Cir. 1984).


          As executive director of the WSLCB, Kohler arguably had supervisory authority over

Stensatter. Kohler also had notice of the challenged conduct by Stensatter. Thus, assuming

Stensatter' s conduct violated a federal right, Fila sufficiently pled a section 1983 claim against

Kohler.


          The assertion that Fila makes no section 1983 claim against Murphy also is not supported

by the record. As discussed, the complaint asserts a section 1983 claim against " all defendants,"

and it names Murphy as a defendant. CP at 28. The WSLCB points out that Fila' s complaint

alleged that Murphy violated Fila' s Fourth Amendment rights and that Fila later dropped that

claim. Fila' s complaint, however, also alleged a due process violation against Murphy, and his

brief argued that Murphy' s conduct gave rise to a valid section 1983 claim. Further, as noted

above, Fila' s due process claims were not among those he dismissed in his response to the

WSLCB' s motion for summary judgment.

          Thus, while no section 1983 claim remains against the state, the WSLCB as a


government agency, or board members Foster, Kurose, and Marr, Fila did plead such a claim

against Kohler and Murphy. The questions remain, however, whether Fila sufficiently pled a

violation of a federal right, and whether qualified immunity bars his suit.

B.        Qualified Immunity and the Right to Pursue an Occupation


          The affirmative defense of qualified immunity protects government officials from suits

for civil damages based on their performance of discretionary functions, as long as " their

conduct does not violate clearly established statutory or constitutional rights of which a


                                                       12
No. 45270 -7 -II



reasonable person would           have known." Harlow v. Fitzgerald, 457 U.S. 800, 815, 818, 102 S. Ct.
2727, 73 L. Ed. 2d 396 ( 1982).            Whether qualified immunity bars a suit generally presents a

question of law for the trial court. Mitchell v. Forsyth, 472 U.S. 511, 528, 105 S. Ct. 2806, 86 L.


Ed. 2d 411 ( 1985).       The protections of qualified immunity apply regardless of whether the

defendant   official' s alleged error of judgment                 is "` a mistake of law, a mistake of fact, or a


mistake   based    on mixed questions of            law     and   fact. "' Pearson v. Callahan, 555 U.S. 223, 231,


129 S. Ct. 808, 172 L. Ed. 2d 565 ( 2009) ( quoting                      Groh v. Ramirez, 540 U.S. 551, 567, 124 S.

Ct. 1284, 157 L. Ed. 2d 1068 ( 2004) ( Kennedy,                     J., dissenting)).

        The United States Supreme Court has " stressed the importance of resolving immunity

questions at   the   earliest possible stage            in litigation." Hunter v. Bryant, 502 U.S. 224, 227, 112 S.


Ct. 534, 116 L. Ed. 2d 589 ( 1991).                To    overcome     the   immunity, ( 1)   the plaintiff must allege facts


that, if proved,   would " make out a violation of a constitutional right,"                     and ( 2) the right must have


been " clearly    established at    the time        of    defendant'     s alleged misconduct."     Pearson, 555 U.S. at


232 ( internal   quotation marks omitted).                 We first consider whether Fila sufficiently alleged a

violation of a protected right. Concluding that he did not, we do not reach the question of

whether relevant precedent had " clearly established" the right articulated.

          Fila alleges that the WSLCB' s employees deprived him of a " liberty or property interest,"

specifically his "     constitutional ...         right   to pursue      an occupation."     Br. of Appellant at 25. Fila


characterizes    the   right at   issue   as "[   t] he constitutional right to operate a liquor establishment with


a state[ - ]issued nightclub      license free       of excessive and unreasonable police            interference."   Br. of


Appellant at 32 -33.

          Under well -established federal law, "[ a] State cannot exclude a person from [ an]


occupation in a manner or for reasons that contravene the Due Process or Equal Protection




                                                                    13
No. 45270 -7 -II



Clause   of   the Fourteenth Amendment."             Schware v. Bd. ofBar Exam. ofState ofN.M., 353 U.S.
232, 238 -39, 77 S. Ct. 752, 1 L. Ed. 2d 796 ( 1957);              see also Greene v. McElroy, 360 U.S. 474,

492, 79 S. Ct. 1400, 3 L. Ed. 2d 1377 ( 1959) ( noting                that " the right to hold specific private

employment and to follow a chosen profession free from unreasonable governmental


interference       comes within    the ` liberty'   and ` property'     concepts" and     citing   cases).   Fila directs


our attention to Benigni v. City ofHemet, in which the Ninth Circuit Court of Appeals held that a

trial court had properly submitted to the jury a section 1983 claim based on infringement of the

right to pursue an occupation, where the evidence sufficed to show " excessive and unreasonable


police conduct was intentionally directed toward Benigni' s bar to force him out of business."

879 F.2d 473, 478 ( 9th Cir. 1988).


         Benigni, however, helps Fila far less than he contends. First, Fila' s allegations against


the WSLCB' s employees are much less egregious than the police conduct addressed in Benigni,
879 F.2d at 478:


         The testimony reveals that bar checks occurred nightly, up to five or six times per
         night, that customers were frequently followed from the [ bar] and sometimes


         arrested, that staff and customers frequently received parking tickets, that officers
         parked at the old train depot across the street, and that there were usually three or
         four officers there at all times in the evening, and that cars were often stopped in
         the vicinity of the [ bar] for traffic violations that had occurred elsewhere.

Furthermore, the defendants there failed to object to the trial court' s instructions on Benigni' s


due process claim, and the reviewing court therefore declined to " address the adequacy of [those]

instructions,"      instead considering only " whether there is evidence supporting the verdict

sufficient    to   justify   submitting the   various   theories   of   liability   to the jury." Benigni, 879 F.2d at


476. The Benigni court therefore did not consider the precise nature or scope of the right


identified.




                                                             14
No. 45270 -7 -II




         Most importantly, subsequent precedents have more narrowly delineated the contours of

the relevant right: the Ninth Circuit Court of Appeals later specified that, to successfully plead a

substantive due process violation based on the right to pursue an occupation, the plaintiff must


show   that "' clearly arbitrary   and unreasonable'"        state action "'   having no substantial relation to

the public   health, safety,   morals, or general welfare '        prevented the plaintiff from pursuing

comparable employment          in the   relevant   industry. Wedges /Ledges of Cal. Inc. v. City ofPhoenix,

Ariz., 24 F.3d 56, 65 ( 9th Cir. 1994) (    quoting Vill. ofEuclid v. Ambler Realty Co., 272 U.S. 365,

395, 47 S. Ct. 114, 71 L. Ed. 303 ( 1926)).             Under this standard, Fila has raised no material issue


of fact that would require reversal of the trial court' s summary judgment order.

         First, Fila did not submit evidence showing that the WSLCB employees'. conduct

prevented him from operating Club Level, let alone from pursuing any comparable employment

in the industry. The plaintiff in Benigni had alleged that police " harassment eventually forced

him to   sell at a   loss." Benigni, 879 F.2d     at   475. Fila does allege in his brief, without citation to


the record, that " significantly declining revenues caused by the undue attention" of the WSLCB

and   WPD " forced [ Fila] to    close   Club Level in      May   2013."   Br.   of   Appellant   at   27 -28.   The only

support for the claim in the record consists of Fila' s counsel' s statement at the hearing on the

WSLCB' s motion for reconsideration that the " behavior and the pressure placed upon him by

these various law enforcement agencies in Chelan County" had forced Fila to close Club Level.

Verbatim Report of Proceedings ( Aug. 9, 2013) at 24. Argument from counsel, however, is not

evidence. Green v. A. P. C., 136 Wash. 2d 87, 100, 960 P.2d 912 ( 1998).


         Were we to overlook these deficiencies, Fila must still show that defendants' conduct was


clearly arbitrary and unreasonable and bore no substantial relation to public health or safety to

show a deprivation of the right to pursue an occupation under substantive due process.



                                                             15
No. 45270 -7 -II




Wedges /Ledges, 24 F.3d at 65. Fila does not claim that Stensatter issued citations without


probable cause to believe that the violations had occurred and points to no evidence, other than


the somewhat suspicious timing of one of the citations, that the WSLCB' s employees acted with

a retaliatory motive. Fila availed himself of state law procedures each time the employees took

adverse action against him.


       Further, the state action Fila alleges has a substantial relationship to protecting public

health and safety. The legislature explicitly adopted the laws that the WSLCB enforces " for the

protection of   the   welfare,   health,   peace, morals, and   safety   of   the   people of   the state."   RCW


66. 08. 010. According to unrebutted evidence in the record, in the period leading up to the

challenged conduct, more persons arrested in Wenatchee for driving under the influence reported

last obtaining alcohol from Club Level than from any other bar. The analysis of police incident

logs that Fila submitted to the superior court, showing a much higher level of police activity at

Club Level than at other Wenatchee bars, also showed that 139 of the 183 incidents of police

involvement there between August 2010 and August 2012 originated with complaints from

patrons or Club Level staff. This figure amounted to more than double the number of patron -


and staff initiated
          -         incidents for any other bar analyzed. In light of these numbers, the WSLCB' s

employees could quite reasonably have decided, in the interest of public safety, to target Club

Level for heavier enforcement than other local bars.


        Fila did not submit evidence showing either that the employees' conduct prevented him

from operating a bar or that the challenged conduct bore no substantial relation to public health,

safety, or welfare. Under the standard articulated in Wedges /Ledges, 24 F.3d at 65, the

uncontroverted evidence fails to show any violation of the substantive due process right to

pursue an occupation. With that, Fila has failed to show the most basic element of any claim



                                                         16
No. 45270 -7 -II




under 42 U.S. C. section 1983, the deprivation of a federal right. For the same reason, Fila' s


claim also founders on the first prong of the qualified immunity test, since Fila has not alleged

facts that would " make out a violation of a constitutional right" under Pearson, 555 U.S. at 232.


The trial court did not err in dismissing Fila' s section 1983 claim on summary judgment.

                                           III. NEGLIGENT SUPERVISION


          Fila also contends the trial court erred in dismissing his claim that Kohler and the

WSLCB negligently supervised Murphy and Stensatter. The WSLCB maintains that the court

properly dismissed the       claim   because, " where the employer admits that the employee acted


within    the scope of employment[,] a        cause of action       for   negligent supervision        is   redundant."   Br.


of Resp' t at 25. The WSLCB also argues that Kohler cannot be liable for Murphy' s or

Stensatter' s conduct under this theory because she was not their employer and that Fila' s

evidence at most shows only that Kohler decided not to respond to letters from Fila' s attorney.

          The doctrine of vicarious liability or respondeat superior " imposes liability on an

employer     for the torts   of an employee who         is acting   on    the   employer' s   behalf." Niece v.


Elmview     Grp.   Home, 131 Wash. 2d 39, 48, 929 P.2d 420 ( 1997). Under this doctrine, " the scope of


employment      limits the   employer' s vicarious       liability ... [ for] the employee' s negligence or

intentional wrongdoing." Niece, 131 Wash. 2d at 48. Thus, if "the employee steps aside from the


employer' s purposes in order to pursue a personal objective of the employee, the employer is not


vicariously liable." Niece, 131 Wash. 2d at 48. Whether an employee acted within the scope of


employment      ordinarily    presents a question of       fact for the     jury.   Gilliam   v.   Dep' t of Soc. &   Health


Servs.,   89 Wash. App. 569, 585, 950 P.2d 20 ( 1998).

           Even    where an employee        is acting   outside   the     scope of employment,"         however,


employers also owe a         duty " to   foreseeable    victims[]   to prevent the tasks, premises, or




                                                             17
No. 45270 -7 -II



instrumentalities     entrusted     to   an employee    from endangering           others."    Niece, 131 Wash. 2d at 48.


 This duty   gives rise     to   causes of action     for   negligent    hiring,   retention and supervision," causes




of action " based on the theory that such negligence on the part of the employer is a wrong to [ the

injured party],     entirely independent of the liability of the employer under the doctrine of

respondeat superior."        Niece, 131 Wash. 2d         at    48 ( internal   quotation marks omitted).        The theories


are not entirely independent, however: we have held that " a claim for negligent hiring, training,

and supervision is generally improper when the employer concedes the employee' s actions

occurred within      the   course and scope of employment."                 LaPlant v. Snohomish County, 162 Wn.

App. 476, 480, 271 P.3d 254 ( 2011).

         The issue presented centers on the following holding from Gilliam:

         Here, the State acknowledged [ the employee] was acting within the scope of her
         employment, and that the State would be vicariously liable for her conduct. Under
         these circumstances           a cause of action       for    negligent supervision       is   redundant.   If
         Gilliam     proves [    the   employee' s]   liability,      the State   will also   be liable. If Gilliam
         fails to    prove [     the employee' s] liability, the State cannot be liable even if its
         supervision was negligent. We find no error in the trial court' s dismissing the cause
         of action.



89 Wn.   App.   at   585. Fila points to the LaPlant court' s discussion of a federal case, Tubar v.


Clift, No. C05- 1154 -JCC, 2008 WL 5142932 ( W.D. Wash. 2008), in which a federal district


court distinguished Gilliam:.


         In Tubar, Kent Police Officer Jason Clift discovered a stolen vehicle in the parking
         lot of Tubar' s apartment building and waited in the bushes for the driver to return.
         When she did, accompanied by Tubar, Clift announced his presence, which was
         ignored. As Tubar and the driver drove out of the parking lot and toward Clift, Clift
         fired three shots, injuring Tubar. Tubar brought a lawsuit against the City of Kent
         and Officer Clift, alleging a 42 U.S. C. section 1983 claim and state law claims for
         negligent hiring, training, supervision, "and retention.
                 The City argued that Washington case law precluded Tubar' s state law
         claims, relying on Gilliam. The court distinguished Gilliam on the basis that Tubar
         had not asserted a negligence claim against Clift individually:


                                                                 18
No. 45270 -7 -II




               Here, there is no such redundancy because Plaintiff has not asserted
               a negligence claim against Officer Clift for which the City would be
               vicariously liable by admission. Instead, Plaintiff claims that the
               City itself is negligent for breaching its own standard of care with
               respect to the hiring, supervision, and training of Officer Clift.
                   Tubar, 2008 WL 5142932 at * 7].

       We distinguish Tubar from LaPlant'              s   case   for the   same reason.   As in Gilliam,

       LaPlant has asserted a negligence claim against the deputies for which the County
       would   be vicariously liable. Tubar is inapposite.


LaPlant, 162 Wn.     App.   at   482 -83 ( footnotes   omitted).     From this, Fila contends that, because he


asserted no negligence claim against Murphy or Stensatter, his negligent supervision claim

against Kohler was not redundant.


       Fila' s argument fails. Although he did not assert a negligence claim against Murphy or

Stensatter, he did assert other state law claims for which the WSLCB or state would be


vicariously liable. Because the WSLCB' s liability for negligent supervision would depend on

the establishment of claims against Murphy and Stensatter for which the liquor board admits it

would be vicariously liable should Fila prevail, Gilliam and LaPlant control. The negligent

supervision claim is redundant, and the trial court did not err in dismissing it.3

                                            IV. CIVIL CONSPIRACY


        Fila contends that the trial court erred in dismissing his civil conspiracy claim because it

applied an incorrect legal standard. Specifically, Fila points out that the court' s letter opinion

stated that " the plaintiffs must provide clear, cogent, and convincing evidence" to sustain such a




3 The WSLCB also presents strong arguments that ( 1) Kohler cannot be liable based on
Murphy' s and Stensatter' s conduct because she is not their employer and that (2) Fila failed to
allege facts giving rise to a negligent supervision claim because the only evidence in the record
shows that, although Kohler did not respond to letters from Fila' s attorney, she did assign an
officer to investigate Stensatter. With our decision above, we need not resolve these issues.

                                                           19
No. 45270 -7 -II



claim and argues that this shows that the court failed to view the evidence in the light most

favorable to the nonmoving party.             We disagree.


          As an initial matter, the substantive evidentiary standard at trial necessarily informs the

court' s inquiry on summary judgment as to whether a material issue of fact remains. See Herron

v.   KING Broad. Co., 112 Wash. 2d 762, 767 -68; 776 P.2d 98 ( 1989). Thus, the trial court did not


err in considering the clear, cogent, and convincing standard in its analysis.

          To prevail on a civil conspiracy claim, the plaintiff must prove by clear, cogent, and

convincing    evidence    that ( 1) "   two or more persons combine[ d] to accomplish an unlawful

purpose or ...   to   accomplish some purpose not            in itself unlawful      by   unlawful means,"   and that



 2) " the alleged coconspirators entered into an agreement to accomplish the object of the


conspiracy."     Corbit   v.   J 1. Case Co., 70 Wash. 2d 522, 528 -29, 424 P.2d 290 ( 1967). " While a


finding that a conspiracy existed may be based on circumstantial evidence, mere suspicion is not

a sufficient ground upon which           to base   a   finding   of   conspiracy."   Corbit, 70 Wash. 2d at 529.


          The court dismissed the claim because Fila failed to produce evidence of an agreement to

accomplish the unlawful purpose alleged. As the court pointed out,


           t] he evidence in this file does not show an agreement to harm the plaintiff s
          business.    It merely shows communications between officers and the Liquor
          Control Board.         Those communications are a normal part of their working
          relationship. The plaintiff has completed discovery and has not demonstrated that
          the circumstances are reasonably consistent only with the existence of a conspiracy.

CP at 479.


          The trial court was correct. The evidence submitted shows only discussions between two

law enforcement agencies about attempts to strictly enforce the law against a bar that generated a

disproportionate number of requests for police service. Fila failed to demonstrate any possibility




                                                             20
No. 45270 -7 -II




of showing by clear, cogent, and convincing evidence an agreement, an unlawful purpose, or the

use of unlawful means. We affirm the trial court' s dismissal of Fila' s conspiracy claim.

                         V. TORTIOUS INTERFERENCE WITH A BUSINESS EXPECTANCY


         Finally, Fila contends that the trial court erred in dismissing his tortious interference

claim because he provided evidence of all the elements at issue in the case. Again, we disagree.

         Our Supreme Court has articulated the elements of a claim for tortious interference with a


contractual relationship or business expectancy as follows:

             1) the   existence of a valid contractual           relationship    or   business expectancy; ( 2) that
         defendants had knowledge                   of   that relationship; ( 3)       an intentional interference

         inducing       or   causing   a   breach   or    termination    of   the relationship or expectancy; ( 4)

         that defendants interfered for an improper purpose or used improper means; and ( 5)
         resultant damage.


Leingang       v.   Pierce   County Med. Bureau, Inc.,            131 Wash. 2d 133, 157, 930 P.2d 288 ( 1997). To


prevail on such a claim, a " plaintiff must show not only that the defendant intentionally

interfered with his business relationship, but also that the defendant had a ` duty of non-

interference; i. e„ that he interfered for               an   improper   purpose ...     or ...    used improper means. "'


Pleas   v.   City    of Seattle, 112 Wash. 2d 794, 804, 774 P.2d 1158 ( 1989) (                     quoting Straube v. Larson,

287 Or. 357, 361, 600 P.2d 371 ( 1979)).


         The only evidence Fila presented of a legitimate contractual relationship or business

expectancy concerned his lease with Rodriguez. Fila submitted a declaration in which Rodriguez

averred that


                     Mr. Fila and I did have a contractual agreement where he would pay me
              4, 000 per month to lease the space within which he was operating Club Level on
         the second floor. Mr. Fila was not able to fully comply with this agreement because
             of declining sales which he had inside Club Level. At this time Mr. Fila still owes
             me monies which remain unpaid from the terms of this lease.


CP at 448.


                                                                   21
No. 45270 -7 -II



        Fila, however, points to no evidence that the WSLCB employees knew of his


arrangement with Rodriguez. Instead, Fila merely asserts that Murphy and Stensatter must have

known about the lease because they knew Rodriguez owned the building. Fila also fails to

submit evidence that would raise a material issue of fact as to whether the WSLCB employees


had an improper purpose or used improper means. The trial court did not err in dismissing Fila' s

tortious interference claim on summary judgment.

                                         CONCLUSION


        We affirm the trial court' s dismissal of Fila' s claims on summary judgment.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




                                                22